DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Masaaki et al. (JP 2000-175638; machine translation provided) in view of Kanayama et al. (US 2013/0115359).
Regarding claims 1 and 4, Masaaki et al. teach a method for producing instant noodles comprising kneading the raw materials comprising wheat flour (i.e., raw material powder), sub-materials, and water, and producing the noodle strings [0019].  Masaaki et al. teaches the steamed noodles are then contacted with the “liquid-noodle making additive” [0018].
Masaaki et al. further teach that the liquid-noodle making additive is preferably potassium lactate, as lactic acid salts are a “fray improver” and pH adjuster that are less likely to impair the taste of food [0030].  Therefore, it would have been obvious to have “added” the potassium lactate to the noodle strings as Masaaki et al. teach potassium lactate is a preferred noodle additive.
Masaaki et al. are silent as to the noodle dough including kansui.
Kanayama et al. teach that kansui is known to be included in noodles that also comprise water and wheat flour [0028-0029].
Therefore, where Masaaki et al. teaches noodles comprising wheat flour, water, and additional ingredients, and where Kanayama et al. teach these additional ingredients in noodles are known to include kansui, it would have been obvious to have included kansui in the noodles of Masaaki et al. with the reasonable expectation that suitably flavored noodles would have been provided.  This would have required no more than routine experimentation, as additional ingredients as claimed are known to be included in noodles.
Regarding claim 2, Masaaki et al. teach wheat flour in their noodles [0019].  Wheat flour comprises gluten.
Regarding claim 3, where Masaaki et al. teach contacting a steamed noodle with the additive [0018], the noodle strings are considered to be gelatinized before step 3, as the steaming would gelatinize the noodles.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9:00 am-4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791